Citation Nr: 0737395	
Decision Date: 11/28/07    Archive Date: 12/06/07

DOCKET NO.  04-31 335	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder.


REPRESENTATION

Appellant represented by:	Georgia Department of Veterans 
Services


ATTORNEY FOR THE BOARD

T. Adams, Associate Counsel


INTRODUCTION

The veteran served on active duty from April 1965 to July 
1975.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from an October 2001 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, that declined to reopen the veteran's previously 
denied claim for service connection for an acquired 
psychiatric disorder (schizophrenia, paranoid type).  In 
December 2006, the Board found that new and material evidence 
had been submitted to reopen a claim for service connection 
for an acquired psychiatric disorder and remanded the claim 
to the RO for further development.  A hearing was scheduled 
at the RO before a member of the Board in September 2006 as 
requested by the veteran.  However, he failed to report and a 
request for postponement of the September 2006 hearing has 
not been received and granted.  Therefore, the case will be 
decided as though the request for a hearing had been 
withdrawn.  38 C.F.R. § 20.704 (2007).


FINDING OF FACT

The competent medical evidence does not demonstrate that the 
veteran's acquired psychiatric disorder was incurred in or 
aggravated by his active service.


CONCLUSION OF LAW

An acquired psychiatric disorder was not incurred in service.  
38 U.S.C.A. §§ 1110, 5107 (West 2002 & Supp. 2007), 38 C.F.R. 
§§ 3.303, 3.304 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSION

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.159 
(2007).  The notice must:  (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

Here, the RO sent correspondence in May 2001, January 2004, 
March 2006, and January 2007; rating decisions in November 
1981 and August 2004; and a statement of the case in August 
2004.  These documents discussed specific evidence, the 
particular legal requirements applicable to the claim, the 
evidence considered, the pertinent laws and regulations, and 
the reasons for the decisions.  VA made all efforts to notify 
and to assist the appellant with regard to the evidence 
obtained, the evidence needed, the responsibilities of the 
parties in obtaining the evidence, and the general notice of 
the need for any evidence in the appellant's possession.  The 
Board finds that any defect with regard to the timing or 
content of the notice to the appellant is harmless because of 
the thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claim with an adjudication of the claim by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the 
adjudication in the July 2007 supplemental statement of the 
case.

In addition, VA has obtained all relevant, identified, and 
available evidence and has notified the appellant of any 
evidence that could not be obtained.  Pursuant to the Board's 
December 2006 remand, the National Personnel Research Center 
(NPRC) conducted a search for mental hygiene records for any 
psychiatric treatment the veteran received at the medical 
facility at Long Binh Hospital in Vietnam between July 1966 
and September 1966.  However, in February 2007 the NPRC 
responded that after a comprehensive search the records were 
not located.  The Board finds that VA is not obligated to 
provide an examination in this case because the evidence does 
not establish that the veteran suffered an event, injury, or 
disease in service.  38 C.F.R. § 3.159(c)(4) (2007).  Thus, 
the Board finds that VA has satisfied both the notice and 
duty to assist provisions of the law.

The veteran received an honorable discharge for his first 
period of active duty service from April 1965 to January 
1968.  A June 1976 VA administrative decision determined that 
the veteran's second period of service from January 1968 to 
July 1975 resulted in a dishonorable discharge by reason of 
the sentence of a general court martial.  38 C.F.R. § 3.12 
(2007).  Therefore, the veteran is only entitled to VA 
compensation benefits for any condition from his first period 
of service.  The veteran contends that his psychiatric 
disorder first manifested during his first period of active 
service.

A claimant with active service may be granted service 
connection for a disease or disability either incurred in or 
aggravated by active military service.  38 U.S.C.A. §§ 1110, 
1131; 38 C.F.R. §§ 3.303, 3.304.

The disease entity for which service connection is sought 
must be chronic as opposed to merely acute and transitory in 
nature.  For the showing of chronic disease in service, there 
is required a combination of manifestations sufficient to 
identify the disease entity and sufficient observation to 
establish chronicity at the time as distinguished from merely 
isolated findings or a diagnosis including the word chronic.  
Continuity of symptomatology is required where the condition 
noted during service is not, in fact, shown to be chronic or 
where the diagnosis of chronicity may be legitimately 
questioned.  Where the fact of chronicity in service is not 
adequately supported then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b).

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351 (Fed. Cir. 2000); 
Mercado-Martinez v. West, 11 Vet. App. 415 (1998); Cuevas v. 
Principi, 3 Vet. App. 542 (1992).  Where the determinative 
issue involves medical causation or a medical diagnosis, 
there must be competent medical evidence to the effect that 
the claim is plausible.  Lay assertions of medical status do 
not constitute competent medical evidence.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).

The record before the Board contains service medical records 
and post-service medical records, which will be addressed as 
pertinent.  Dela Cruz v. Principi, 15 Vet. App. 143 (2001) (a 
discussion of all evidence by the Board is not required when 
the Board has supported its decision with thorough reasons 
and bases regarding the relevant evidence).

Based on a thorough review of the record, the Board finds 
that the preponderance of the evidence is against the 
veteran's claim for service connection for an acquired 
psychiatric disorder.

The veteran contends that he received treatment of his 
psychiatric disorder during service from July 1966 to 
September 1966.  However, the service medical records are 
negative for any findings, complaints, symptoms, or diagnosis 
attributable to a psychiatric disorder from July 1966 to 
September 1966 or at anytime thereafter.

VA hospital records dated in May 1984 reflect that he sought 
treatment because he felt tense on his job as a plasterer.  
His appearance was neat, well-dressed, and well-groomed.  His 
appetite, energy level, and sleep had decreased a bit, and he 
was hearing voices.  He appeared alert and oriented times 
three.  Eye contact was good.  Speech was within normal 
limits.  Recent and remote memory was good.  He had good 
production and progression of thought content.  He did not 
verbalize any delusional material, but did admit to auditory 
hallucinations and occasionally heard mumbled voices.  He 
denied suicidal and homicidal ideation.  Insight and judgment 
were fair.  His condition was diagnosed as schizophrenia, 
paranoid type, by history.  A subsequent May 1984 psychiatric 
intake evaluation indicates that he requested hospital 
admission after feeling depressed and stressed secondary to 
losing $1,500.00.  At that time, he did not appear to be 
psychotic.  In June 1984 he received treatment for severe 
cocaine abuse, manifested by a four year history of abuse.

VA hospital records dated in November 1984 report that the 
veteran had received intermittent treatment at VA since 1979 
for "possessed demons."  The report states that his 
problems began one and one-half months prior to admission 
with the death of his wife and son in a car accident.  The 
veteran had been occupied with demon possession for a long 
time but sometimes considered cocaine to be his primary 
problem.  It was noted that there was no prior history of any 
psychiatric illness before going to VA and he stated that 
"the demons started there."  However, it was also reported 
that he was hospitalized and frequently admitted for 
treatment of his psychiatric condition during service in 
1966.  He had a multiple prior history of admissions for 
psychiatric problems, depression, suicidal ideation, SCPT 
(schizophrenia, chronic paranoid type), and cocaine abuse.  
He indicated that he had been admitted two to three times a 
year over the previous thirteen years.

VA hospital records dated from June 1986 to July 1986 reflect 
diagnoses of schizophrenia, chronic paranoid type by history, 
and multiple substance abuse by history.  In April 1989, his 
condition was diagnosed as bipolar disorder.

VA inpatient and outpatient records dated from January 1990 
to September 2000 show continued treatment of chronic 
schizophrenia, paranoid type, and multiple substance abuse.

A June 2001 letter from a VA staff psychiatrist states that 
the veteran provided a history of psychiatric problems since 
service in Vietnam.  He reported a forty-five day period of 
admission to a psychiatric hospital during service in 
Vietnam, followed by multiple frequent admissions since 
service.  In a February 2004 letter, the VA psychiatrist 
reported that "while serving in Vietnam he was admitted 
twice for psychiatric reasons" and that his first psychotic 
episode occurred during his service in Vietnam.  However, the 
service medical records are void of evidence of any 
psychiatric treatment during service.

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467 (1993).

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36 (1994).  The probative 
value of a medical opinion is generally based on the scope of 
the examination or review, as well as the relative merits of 
the expert's qualifications and analytical findings, and the 
probative weight of a medical opinion may be reduced if the 
examiner fails to explain the basis for an opinion.  Sklar v. 
Brown, 5 Vet. App. 140 (1993).

While the Board has considered the June 2001 and February 
2004 VA opinions that the veteran's psychiatric disorder is 
related to service, the service medical records do not 
reflect treatment for any psychiatric disorder.  The VA 
opinions seem to be based solely upon the subjective history 
provided by the veteran.  The Board is not bound to accept 
medical opinions that are based on history supplied by the 
veteran, where that history is unsupported by the medical 
evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  The Board finds that these opinions are not 
probative as there is no evidence that the veteran's 
psychiatric disorder was incurred in or aggravated by his 
service.

The veteran's service medical records are void of any 
findings, complaints, symptoms, or any diagnoses attributable 
to a psychiatric disorder.  The post-service medical records 
are negative for any diagnosed psychiatric disorder until 
many years after separation from service.  The United States 
Court of Appeals for the Federal Circuit has determined that 
a significant lapse in time between service and post-service 
medical treatment may be considered as part of the analysis 
of a service connection claim.  Maxson v. Gober, 230 F.3d 
1330 (Fed. Cir. 2000).  Further, while the competent medical 
evidence does show that the veteran now suffers from an 
acquired psychiatric disorder, the evidence does not show 
that the current psychiatric disorder was incurred in or 
aggravated during service with any corroborating evidence 
from the veteran's service that would demonstrate any 
treatment for or presence of any psychiatric disorder.  In 
the absence of competent medical evidence linking any current 
acquired psychiatric disorder to service, service connection 
must be denied.

The Board recognizes the veteran's own contention as to the 
diagnosis and relationship between his service and the 
claimed disorder.  Lay statements are considered to be 
competent evidence when describing the features or symptoms 
of an injury or illness.  Falzone v. Brown, 8 Vet. App. 398 
(1995).  As a layperson, however, the veteran is not 
competent to provide an opinion requiring medical knowledge, 
such as a diagnosis, or an opinion relating to medical 
causation and etiology that requires a clinical examination 
by a medical professional.  Espiritu v. Derwinski, 2 Vet. 
App. 492 (1992).  As a result, his own assertions do not 
constitute competent medical evidence that his psychiatric 
disorder began during, or is a result of, his service.  
Likewise, the transcription of his subjective reports of the 
onset of his psychiatric disorder by medical professionals 
does not create competent medical evidence in the absence of 
objective corroboration of the veteran's reported history.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 
Vet. App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 
(1993).  

Accordingly, the Board finds that the preponderance of the 
evidence is against the veteran's claim.  The evidence does 
not show that an acquired psychiatric disorder was incurred 
in or aggravated by service.  Therefore, service connection 
for an acquired psychiatric disorder is denied.




ORDER

Service connection for an acquired psychiatric disorder is 
denied.



____________________________________________
Harvey P. Roberts
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


